United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2205
                         ___________________________

                           Heidy Carolina Ortiz-Bonilla

                              lllllllllllllllllllllPetitioner

                                            v.

              Loretta E. Lynch, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: May 13, 2016
                                Filed: May 17, 2016
                                   [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Guatemalan citizen Heidy Carolina Ortiz-Bonilla petitions for review of an
order of the Board of Immigration Appeals (BIA) upholding an immigration judge’s
(IJ’s) denial of her motion to reopen. We find no abuse of discretion in the denial of
the motion to reopen. See Valencia v. Holder, 657 F.3d 745, 748 (8th Cir. 2011)
(abuse of discretion occurs when BIA offers no rational explanation for its decision,
departs from established policies without explanation, ignores or distorts evidence in
record, or relies on legal error or impermissible factors; discussing requirements for
motion to reopen based on ineffective assistance of counsel); see also Alva-Arellano
v. Lynch, 811 F.3d 1064, 1066-67 (8th Cir. 2016) (motions to reopen are disfavored
due to strong public interest in bringing litigation to close, and because granting them
can cause endless prolongation of proceedings). The petition for review is denied.
                        ______________________________




                                          -2-